                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

BALL HOMES, LLC,                                )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )          No. 3:21-CV-18-JRG-HBG
                                                )
CHARLES E. BYRD, et al.,                        )
                                                )
              Defendants.                       )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Withdraw as Counsel for Defendants [Doc. 20], filed

by Attorney Carole L. Worthington. The Motion states that Attorney Heather Anderson and the

firm of Bernstein, Stair and McAdams LLP will remain as counsel of record for Defendants.

       Because continuity of counsel is ensured, the Court finds the Motion to Withdraw as

Counsel for Defendants [Doc. 20] well taken, and it is GRANTED. See also E.D. Tenn. L.R.

83.4(f) (“Where a party is represented by multiple counsel of record, an attorney may withdraw,

provided the party is still being represented by another attorney of record, upon the filing of a

notice of withdrawal.”). Attorney Carole Worthington is RELIEVED of her duties as counsel in

this matter, and Attorney Heather Anderson will remain as counsel of record for Defendants.

       IT IS SO ORDERED.

                                            ENTER:


                                            United States Magistrate Judge
